ON PETITION TO REHEAR
MATHERNE, J.
By Petition to Rehear the plaintiffs insist interest on the judgment rendered in their favor should accrue from March 15,1963, the date plaintiffs’ land was flooded. Plaintiffs insist the accrual of interest in this case is not *568governed by T.C.A. sec. 47-14-110, and rely on Sullivan County v. Pope (1969) 223 Tenn. 575, 448 S.W.2d 666 as authority. The thrust of plaintiff’s argument is that the flood on March 15, 1963 constituted the taldng of plaintiffs’ land and under the Sullivan County case, supra, interest accrues from that date.
The taking involved in this lawsuit was defined by the Court of Appeals in its former opinion (57 Tenn.App. 496, 420 S.W.2d 587), wherein the Court stated:
“From these facts there appears to be little doubt that the embankment on the Hamblen County side served as a dike and caused the flood water to rise to greater heights on plaintiffs’ property. Furthermore, this obstruction restricted and impaired the normal runoff, causing the water to remain for a longer period on the property. Consequently, we concur in the circuit judge’s finding there had been a taking of plaintiffs’ property.
Our courts have said for there to be a taking, it is not necessary for the owner- to be entirely deprived of the use of the property. Any destruction, restriction or interruption of the common and necessary use may constitute a taking. Lea v. Louisville & N. R. Co., 135 Tenn. 560, 188 S.W. 215.
Actual or physical entry is not necessary. A landowner may have a right of action for the interruption of ingress or egress or from the interference or diverting the natual drainage. Morgan County v. Neff, 36 Tenn.App. 407, 256 S.W.2d 61; Hollers v. Campbell County, 192 Tenn. 442, 241 S.W.2d 523; Donahue v. East Tenn. Natural Gas Co., 39 Tenn.App. 438, 284 S.W.2d 692.”
*569In the Sullivan County case relied on by the landowner there was an actual physical taking by the condemnor and the owner was dispossessed. The Supreme Court held interest accrued as of the date the condemnor took possession. The Court stated:
‘ ‘ The principal thrust of the former cases is that it is only fair and equitable to allow interest from the time the property is ‘appropriated,’ whether such appropriation is by an order of condemnation or possession. In either instance the landowner is reprived of the beneficial use of his land; and when payment does not coincide with the ‘taking’ but is postponed, it is only fair that interest accrue from the time that payment ought to have been made until it is actually made. When the defendant took possession of petitioner’s land on January 5, 1967, she no longer had the use of her land and could not derive any benefits therefrom. Therefore, interest should accrue from that date.”
On the issue of damages, to which issue this suit is limited, the plaintiffs in this suit have retained possession of their land. There has been no flooding of this land since 1963. These plaintiffs have not been deprived of the beneficial use of their land as in the Sullivan County case; the condemnor has not had the use of the land and the money too as there existed.
The issue before the Court in this suit is not the amount of damage plaintiffs sustained by the 1963 flood. The issue is the amount the plaintiffs ’ land was damaged due to the construction of the bridge and embankment. The 1963 flood was evidence the plaintiffs had been damaged by the construction because the natural drainage of overflow water had been impeded.
*570We therefore conclude interest should accrue on this judgment from the date the jury rendered its verdict as provided in the 1967 amendment to T.C.A. see. 47-14-110.
The Petition to Rehear is denied.
Carney, P.J. (W.S.), concurs.
Taylor, J., not participating.